SUPPLEMENTAL DETAILED OFFICE ACTION

This supplemental office action is to remove the acknowledgement of foreign priority in the Non-Final Office Action mailed on 11/12/2021.  The acknowledgement of foreign priority was made by mistake.  The Examiner would like to apologize for this inconvenience.  
The notice of allowance mailed on 3/14/2022 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 


/NHAN T TRAN/Primary Examiner, Art Unit 2697